Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 31, the claim recites “wherein a first drain/source epitaxially grown feature and a second drain/source epitaxially grown feature are in direct contact with both ends of each of the first nanosheets, such that the second length is equal to the first length; and wherein the second drain/source epitaxially grown feature and a third drain/source epitaxially grown feature are separated from both ends of each of the second nanosheets, respectively, with a plurality of inner spacers, such that the fourth length is less than the third length” in lines 11-17 however as described in the specification the second drain/source epitaxially grown feature and a third drain/source epitaxially grown feature are not separated from both ends of each of the second nanosheets but rather are separated from the second all-around gate stacks furthermore as shown in Fig. 3-13 for example it is the first or second all-around gate stacks being separated from or directly contacting the epitaxially grown features that results in the second length being equal to the first length or the fourth length being less than the third length so that the claim will be interpreted to mean --wherein a first drain/source epitaxially grown feature and a second drain/source epitaxially grown feature are in direct contact with both ends of each of the first all-around gate stacks, such that the second length is equal to the first length; and wherein the second drain/source epitaxially grown feature and a third drain/source epitaxially grown feature are separated from both ends of each of the second all-around gate stacks, respectively, with a plurality of inner spacers, such that the fourth length is less than the third length--.

Regarding claim 32, the claim is dependent on and require all the limitations of claim 31 and are therefore rejected for the same reason as claim 31.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-4. 21-23 and 28 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Yang et. Al. (US 20200388678 A1 newly cited hereinafter Yang).

Regarding claim 1, Yang teaches in Figs. 19-20 with associated text a memory device, comprising: 
a plurality of first nanostructures 215_1 stacked on top of one another (Fig. 20, paragraph [0152]); 
a plurality of first gate stacks (220_1 including 240 therein), two adjacent ones of the first gate stacks wrapping around a corresponding one of the plurality of first nanostructures (Fig. 20, paragraph [0152]); 
a plurality of second nanostructures 215_2 stacked on top of one another (Fig. 20, paragraph [0152]); 
a plurality of second gate stacks 220_2, two adjacent ones of the second gate stacks wrapping around a corresponding one of the plurality of second nanostructures (Fig. 20, paragraph [0152]); 
a first epitaxially grown feature (250 at left of 215_1)  physically coupled to a first end of each of the first nanostructures (Fig. 20, paragraph [0152]); 
a second epitaxially grown feature (250 between 215_1 and 215_2) physically coupled to both of a second end of each of the first nanostructures and a first end of each of the second nanostructures (Fig. 20, paragraph [0152]); and 
a third epitaxially grown feature (250 at right of 215_2)  physically coupled to a second end of each of the second nanostructures, wherein at least one of the plurality of first gate stacks is in direct contact with at least one of the first epitaxially grown feature or the second epitaxially grown feature (epitaxial features are in direct contact with 240 of the gate stacks).

Regarding claim 3, Yang teaches each of the plurality of first gate stacks includes a first gate metal 225 and a first gate dielectric 230, and each of the plurality of second gate stacks includes a second gate metal 225 and a second gate dielectric 230 (Fig. 20, paragraph [0166]) .  

Regarding claim 4, Yang teaches each of the plurality of first gate stacks is in direct contact with both of the first epitaxially grown feature and the second epitaxially grown feature (Fig. 20).  
  
Regarding claim 21, Yang teaches the plurality of first nanostructures each have a first length extending from the first epitaxially grown feature to the second epitaxially grown feature, and the plurality of first gate stacks each have a second length extending from the first epitaxially grown feature to the second epitaxially grown feature (Fig. 20).  

Regarding claim 22, Yang teaches the first length is equal to the second length (Fig. 20).
  
Regarding claim 23, Yang teaches the plurality of second nanostructures each have a third length extending from the second epitaxially grown feature to-4- 4868-8424-4503.1Atty. Dkt. No. 123329-1010 the third epitaxially grown feature (Fig. 20), and the plurality of second gate stacks each have a fourth length extending from the second epitaxially grown feature to the third epitaxially grown feature (Fig. 20).  

Regarding claim 28, Yang teaches the plurality of first nanostructures and the plurality of second nanostructures extend along a same horizontal direction (Figs. 19 and 20).  .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yang and further in view of Balakrishnan et. Al. (US 20180083113 A1 hereinafter Balakrishnan).

	Regarding claim 2, Yang teaches the memory device of claim 1.  
	Yang does not specify at least one of the plurality of first gate stacks is in direct contact with at least one of the first epitaxially grown feature or the second epitaxially grown feature as required  by claim 1 and at the same time each of the plurality of second gate stacks is electrically isolated from the second epitaxially grown feature by a first dielectric spacer, and electrically isolated from the third epitaxially grown feature by a second dielectric spacer as required by claim 2 however for the purposes of claim 2 spacer 241 will be interpreted to be a spacer that is not a part of the first or second gate stack so that Yang teaches each of the plurality of second gate stacks is electrically isolated from the second epitaxially grown feature by a first dielectric spacer 241, and electrically isolated from the third epitaxially grown feature by a second dielectric spacer (241 on other side of the second gate stack) (Fig. 20, paragraph [0167]) and Yang does not specify at least one of the plurality of first gate stacks is in direct contact with at least one of the first epitaxially grown feature or the second epitaxially grown feature.
	Balakrishnan discloses in Fig. 29 with associated text a transistor similar to that of the first and second transistor of Yang wherein at least one of a plurality of gate stacks (230 and 240) (paragraph [0108]) is in direct contact with at least one of a first epitaxially grown feature or a second epitaxially grown feature (200 on each side) (epitaxially grown features contact upper and lower surfaces of the gate stack Fig. 19, paragraph ) as required  by claim 1 and at the same time each of the plurality of gate stacks is electrically isolated from the first epitaxially grown feature by a first dielectric spacer, and electrically isolated from the second epitaxially grown feature by a second dielectric spacer (dielectric spacer 180 on each side of the plurality of gate stacks electrically isolates the plurality of gate stacks from the first and  second epitaxially grown feature Fig. 19, paragraph [0116]) so that by using transistors similar to that of Balakrishnan for the first and second transistors of Yang at least one of the plurality of first gate stacks would be in direct contact with at least one of the first epitaxially grown feature or the second epitaxially grown feature and at each of the plurality of second gate stacks would be electrically isolated from the second epitaxially grown feature by a first dielectric spacer, and electrically isolated from the third epitaxially grown feature by a second dielectric spacer.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use transistors similar to that of Lee for the first and second transistors of Yang because according to Lee by using such devices the lengths of the indentation fill layer 180 can adjust for the difference in the lengths of the nano-sheet channel layer(s) 140 of two different devices. Nano-sheet transistor devices can thereby be fabricated with the same physical gate length, L.sub.G, but with different electrical gate lengths, L.sub.Ge, and resulting threshold voltages, V.sub.T. For a CMOS technology, transistors with different threshold voltages, V.sub.T, could achieve optimal tradeoff between performance and power consumption (paragraph [0116]).

Claims 8 and  25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claims 1 and further in view of Jin et. Al. (US 20170154890 A1 hereinafter Jin).

	Regarding claim 8, Yang teaches the memory device of claim 1.  
	Yang does not specify the plurality of first gate stacks, the first epitaxially grown feature, and the second epitaxially grown feature are configured as a programming transistor of an anti-fuse memory cell, with the plurality of first nanostructures collectively configured as a conduction channel of the programming transistor, and wherein the plurality of second gate stacks, the second epitaxially grown feature, and the third epitaxially grown feature are configured as a reading transistor of the anti-fuse memory cell, with the plurality of second nanostructures collectively configured as a conduction channel of the reading transistor.
	Jin discloses in Figs. 10-12 with associated text a memory device similar to that of Yang  wherein  a first gate stack320-T0, a first epitaxially grown feature (303 at the left of 320-T0), and a second epitaxially grown feature (303 between 320-T0 and 320-T1) are configured as a programming transistor of an anti-fuse memory cell, with an active region (305 under 320-T0)  that function similarly to the plurality of first nanostructures of Yang, collectively configured as a conduction channel of a programming transistor T0 (Fig. 12, paragraph [0142]), and wherein a second gate stack 320-T1, the second epitaxially grown feature, and a third epitaxially grown feature (303 at the right of 320-T1) are configured as a reading transistor of the anti-fuse memory cell (paragraph [0062]), with an active region (305 under 320-T0), that function similarly to the plurality of second nanostructures of Yang, collectively configured as a conduction channel of the reading transistor (Fig. 12, paragraph [0142]) so that by using similar materials as taught by Jin in the first and second plurality of gate stacks of Yang the plurality of first gate stacks, the first epitaxially grown feature, and the second epitaxially grown feature would be configured as a programming transistor of an anti-fuse memory cell, with the plurality of first nanostructures collectively configured as a conduction channel of the programming transistor, and wherein the plurality of second gate stacks, the second epitaxially grown feature, and the third epitaxially grown feature would be configured as a reading transistor of the anti-fuse memory cell, with the plurality of second nanostructures collectively configured as a conduction channel of the reading transistor. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use similar materials as taught by Jin in the first and second plurality of gate stacks of Yang because according to Jin by using such materials the program transistor T0 may include the gate structure 320-T0 which uses a minimum breakdown voltage. The read transistor T1 may use the gate structure 320-T1 having a low threshold voltage. As described above, in the OTP memory device 300c according to the present embodiment, the gate structures 320-T0 and 320-T1 may be formed to be suitable for characteristic of each of the program transistor T0 and the read transistor T1, thereby enhancing the performance and reliability of the OTP memory device 300c (paragraph [0143]) so that doing so would be suitable for forming an antifuse OTP memory in which data is programmed in an OTP memory device, a structure of an OTP cell which is included in the OTP memory device and is a unit of data storage is changed to an irreversible structure, and a 0 or 1 value may be stored by using the irreversible structure (paragraph [0003]) so that the structure would be useful in situations  in which an unalterable memory is desired.

Regarding claim 25, Yang teaches in Figs. 19-20 with associated text the memory device of claim 1.  
	Yang does not specify the plurality of first nanostructures, the plurality of first gate stacks, the first epitaxially grown feature, and the second epitaxially grown feature collectively function as a first transistor of a one-time- programmable (OTP) memory cell, and the plurality of second nanostructures, the plurality of second gate stacks, the second epitaxially grown feature, and the third epitaxially grown feature collectively function as a second transistor of the OTP memory cell..
	Jin discloses in Figs. 10-12 with associated text a memory device similar to that of Yang  wherein  
an active region (305 under 320-T0) ), that function similarly to the plurality of second nanostructures of Yang, a first gate stack 320-T0, a first epitaxially grown feature (303 at the left of 320-T0), and a second epitaxially grown feature (303 between 320-T0 and 320-T1) collectively function as a first transistor T0 of a one-time- programmable (OTP) memory cell (Fig. 12, paragraph [0142]), and an active region (305 under 320-T0), that function similarly to the plurality of second nanostructures of Yang, a second gate stack 320-T1, the second epitaxially grown feature (303 at the right of 320-T1), and a third epitaxially grown feature collectively function as a second transistor T1 of the OTP memory cell (Fig. 12, paragraph [0142]). so that by using similar materials as taught by Jin in the first and second plurality of gate stacks of Yang the plurality of first nanostructures, the plurality of first gate stacks, the first epitaxially grown feature, and the second epitaxially grown feature would collectively function as a first transistor of a one-time- programmable (OTP) memory cell, and the plurality of second nanostructures, the plurality of second gate stacks, the second epitaxially grown feature, and the third epitaxially grown feature would collectively function as a second transistor of the OTP memory cell. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use similar materials as taught by Jin in the first and second plurality of gate stacks of Yang because according to Jin by using such materials the program transistor T0 may include the gate structure 320-T0 which uses a minimum breakdown voltage. The read transistor T1 may use the gate structure 320-T1 having a low threshold voltage. As described above, in the OTP memory device 300c according to the present embodiment, the gate structures 320-T0 and 320-T1 may be formed to be suitable for characteristic of each of the program transistor T0 and the read transistor T1, thereby enhancing the performance and reliability of the OTP memory device 300c (paragraph [0143]) so that doing so would be suitable for forming an antifuse OTP memory in which data is programmed in an OTP memory device, a structure of an OTP cell which is included in the OTP memory device and is a unit of data storage is changed to an irreversible structure, and a 0 or 1 value may be stored by using the irreversible structure (paragraph [0003]) so that the structure would be useful in situations  in which an unalterable memory is desired.

	Regarding claim 26, Yang teaches the first transistor and second transistor are connected in series through the second epitaxially grown feature (Yang Fig. 20).  

Regarding claim 27, Yang teaches the first transistor and second transistor have a same conductive type (Yang Fig. 20).  

Claims 9-11, 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 23 and further in view of Lee et. Al. (US 20200185539 A1 hereinafter Lee).

	Regarding claim 9, Yang teaches in Figs. 19-20 with associated text a memory cell, comprising: 
a first transistor (transistor with 215_1) (Fig. 20, paragraph [0152]); and 
a second transistor (transistor with 215_2) electrically coupled to the first transistor in series by sharing a first epitaxially grown feature (250 between 215_1 and 215_2) (Fig. 20, paragraph [0152]), 
wherein the first transistor comprises: 
a plurality of first nanosheets 215_1 spaced apart from one another along a vertical direction, the plurality of first nanosheets having a first length along a horizontal direction (Fig. 20, paragraph [0152]); and 
a plurality of first all-around gate stacks 220_1 (paragraph [0031]) operatively associated with the plurality of first nanosheets, the plurality of first all-around gate stacks having a second length along the horizontal direction, the second length is equal to the first length, and 
wherein the second transistor comprises (Fig. 20, paragraph [0152]): -3- 4868-8424-4503.1Atty. Dkt. No. 123329-1010 
a plurality of second nanosheets 215_2 vertically spaced apart from one another, the plurality of second nanosheets having a third length along the horizontal direction (Fig. 20, paragraph [0152]); and a
 plurality of second all-around gate stacks 220_2 operatively associated with the plurality of second nanosheets, the plurality of second all-around gate stacks having a fourth length along the horizontal direction (Fig. 20, paragraph [0152]).  
	Yang does not specify the fourth length is less than the third length
	Lee discloses in Fig. 71 with associated text a transistor similar to that of the first and second transistor of Yang having a second length (length of portion of gate 130 interfacing 125P) equal to a first length (length of 125P) similar to those of Yang and having a fourth length (length of portion of gate 130 interfacing 125P) less than the third length (length of 120P) so that by using transistors with first to fourth lengths similar to those of Lee in the first and second transistors of Yang as discussed above the fourth length would be less than the third length
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use transistors with first to fourth lengths similar to those of Lee for the first and second transistors of Yang because according to Lee by using such devices current control capability may be enhanced without increasing gate length. Furthermore, with such a transistor, it is possible to effectively suppress short channel effect (SCE), in which the electric potential of the channel region is influenced by the drain voltage (paragraph [0004]).

Regarding claim 10, Yang teaches each of the plurality of first all- around gate stacks includes a first gate metal 225 and a first gate dielectric 230, and each of the plurality of second all-around gate stacks includes a second gate metal 225 and a second gate dielectric 230 (Fig. 20, paragraph [0166]).  

Regarding claim 11, Yang teaches a second epitaxially grown feature (250 at left of 215_1) disposed on a first side of the plurality of first all-around gate stacks, with the first epitaxially grown feature disposed on a second side of the plurality of first all-around gate stacks (Fig. 20); wherein each of the plurality of first all-around gate stacks is in direct contact with both of the first epitaxially grown feature and the second epitaxially grown feature such that the second length is substantially equal to the first length (Fig. 20).

Regarding claim 24, Yang teaches the memory device of claim 23.  
	Yang does not specify the fourth length is less than the third length
	Lee discloses in Fig. 71 with associated text a transistor similar to that of the first and second transistor of Yang having a fourth length (length of portion of gate 130 interfacing 125P) less than the third length (length of 120P) so that by using transistors with third and fourth lengths similar to those of Lee in the first and second transistors of Yang as discussed above the fourth length would be less than the third length
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use transistors with first to fourth lengths similar to those of Lee for the first and second transistors of Yang because according to Lee by using such devices current control capability may be enhanced without increasing gate length. Furthermore, with such a transistor, it is possible to effectively suppress short channel effect (SCE), in which the electric potential of the channel region is influenced by the drain voltage (paragraph [0004]).

Regarding claim 29, Yang teaches a third second epitaxially grown feature (250 at right of 215_2) disposed on a first side of the plurality of second all-around gate stacks, with the first epitaxially grown feature disposed on a second side of the plurality of second all-around gate stacks (Fig. 20); wherein each of the plurality of second all-around gate stacks is separated from the first epitaxially grown feature and from the third epitaxially grown feature with a plurality of inner spacers 242 such that the fourth length is less than the third length (Fig. 20).  

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Lee as applied to claim 9 and further in view of Jin.



Regarding claim 30, Yang in view of Lee teaches the memory device of claim 9 wherein the first transistor and second transistor have a same conductive type (Yang, Fig. 20).  
	Yang does not specify the first transistor and second transistor function as a programming transistor and a reading transistor of a one-time- programmable (OTP) memory cell, respectively.
	Jin discloses in Figs. 10-12 with associated text a memory device similar to that of Yang  wherein a  first transistor and second transistor function as a programming transistor and a reading transistor of a one-time- programmable (OTP) memory cell, respectively (Fig. 12, paragraph [0142]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use similar materials as taught by Jin in the first and second plurality of gate stacks of Yang in view of Lee because according to Jin by using such materials the program transistor T0 may include the gate structure 320-T0 which uses a minimum breakdown voltage. The read transistor T1 may use the gate structure 320-T1 having a low threshold voltage. As described above, in the OTP memory device 300c according to the present embodiment, the gate structures 320-T0 and 320-T1 may be formed to be suitable for characteristic of each of the program transistor T0 and the read transistor T1, thereby enhancing the performance and reliability of the OTP memory device 300c (paragraph [0143]) so that doing so would be suitable for forming an antifuse OTP memory in which data is programmed in an OTP memory device, a structure of an OTP cell which is included in the OTP memory device and is a unit of data storage is changed to an irreversible structure, and a 0 or 1 value may be stored by using the irreversible structure (paragraph [0003]) so that the structure would be useful in situations  in which an unalterable memory is desired.

Response to Arguments


Applicant’s arguments with respect to claim(s) 1-4, 8-11 and 21-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897